                          Case 4:18-cv-01044-HSG Document 151 Filed 04/16/19 Page 1 of 8



               1         Ann McFarland Draper (Bar No. 065669)
                         courts@draperlaw.net
               2         Draper Law Offices
                         75 Broadway, Suite 202
               3         San Francisco, California 94111
                         Telephone:     (415) 989-5620
               4
                         QUINN EMANUEL URQUHART & SULLIVAN, LLP
               5         Kevin P.B. Johnson (Bar No. 177129)
                         kevinjohnson@quinnemanuel.com
               6         Andrea Pallios Roberts (Bar No. 228128)
                         andreaproberts@quinnemanuel.com
               7         555 Twin Dolphin Drive, 5th Floor
                         Redwood Shores, California 94065-2139
               8         Telephone:    (650) 801-5000
                         Facsimile:    (650) 801-5100
               9
                         Ed DeFranco (Bar No. 165596)
              10         eddefranco@quinnemanuel.com
                         51 Madison Avenue, 22nd Floor
              11         New York, NY 10010
                         Telephone:   (212) 849-7000
              12         Facsimile:   (212) 849-7100

              13         John E. Nathan (Pro Hac Vice)
                         jnathan155@yahoo.com
              14         John E. Nathan LLC
                         1175 Park Avenue
              15         New York, NY 10128
                         Telephone:    (917) 960-1667
              16
                         Attorneys for Defendants and Counterclaimants
              17
                                                UNITED STATES DISTRICT COURT
              18                      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
              19
              20         TECHSHOP, INC., a California corporation,       Case No: 4:18-cv-01044-HSG (JCS)
                         DORIS A. KAELIN, in her capacity as
              21         Chapter 7 trustee for TECHSHOP, INC.,              DEFENDANTS’ and
                                                                            COUNTERCLAIMANTS’
              22                           Plaintiff,                       PROPOSED VERDICT FORM

              23                 v.                                         Pretrial Conference: April 30, 2019 3:00 p.m.
                                                                            Jury Trial: June 3, 2019, 8:00 a.m.
              24          DAN RASURE et al.                                 Judge: Hon. Haywood S. Gilliam Jr.

              25                           Defendants.

              26         ______________________________________

              27         AND RELATED COUNTERCLAIMS

              28

                                                                                     Case No. 4:118-CV-01044-HSG (JCS)
08876-00001/10810266.1                                  DEFENDANTS' AND COUNTERCLAIMANTS’ PROPOSED VERDICT FORM
                           Case 4:18-cv-01044-HSG Document 151 Filed 04/16/19 Page 2 of 8



               1                                                  VERDICT FORM

               2

               3         We, the jury impaneled in this case, answer the questions submitted to us as follows:

               4

               5             1 (A). Do you find by a preponderance of the evidence that, after November 15, 2017, when

               6         Plaintiff closed all 10 of its United States locations and its corporate offices, Plaintiff

               7         discontinued and abandoned the use of the “TECHSHOP” service marks in the United States?

               8                                 YES ____                        NO ____

               9                         If you answered “YES” to Question 1(A), go to Question 10.
              10                         If you answered “NO” to Question 1(A), go to Question 1(B).

              11

              12              1 (B). Do you find by a preponderance of the evidence that, after November 15, 2017, when

              13         Plaintiff closed all 10 of its United States locations and its corporate offices, Plaintiff did not own

              14         valid service marks in the United States for the name “TECHSHOP”?

              15                                 YES ____                        NO ____

              16                         If you answered “NO” to Question 1(B), go to Question 10.

              17                         If you answered “YES” to Question 1(B), go to Question 2.

              18

              19         PLAINTIFF’S CLAIMS BASED ON DEFENDANTS’ USE OF “TECHSHOP 2.0”
              20             2. Do you find by a preponderance of the evidence that Defendants infringed Plaintiff’s

              21         “TECHSHOP” service marks by using the name “TechShop 2.0” in commerce in the United

              22         States without Plaintiff’s consent?

              23                                 YES ____                        NO ____

              24                         If you answered “NO” to Question 2, go to Question 6.

              25                         If you answered “YES” to Question 2, go to Question 3(A).

              26

              27

              28

                                                                        -1-          Case No. 4:118-CV-01044-HSG (JCS)
08876-00001/10810266.1                                  DEFENDANTS' AND COUNTERCLAIMANTS’ PROPOSED VERDICT FORM
                           Case 4:18-cv-01044-HSG Document 151 Filed 04/16/19 Page 3 of 8



               1            3 (A). Do you find by a preponderance of the evidence that Plaintiff actually lost any

               2         reasonable royalties as a result of Defendants’ infringing use of the name “TechShop 2.0” in

               3         commerce in the United States without Plaintiff’s consent?

               4                                YES ____                      NO ____

               5                        If you answered “NO” to Question 3(A), go to Question 4.

               6                        If you answered “YES” to Question 3(A), go to Question 3(B).

               7

               8            3 (B). What amount of reasonable royalties do you find that Plaintiff actually lost as a result

               9         of Defendants’ infringing use of the name “TechShop 2.0” in commerce in the United States
              10         without Plaintiff’s consent?

              11                                $ ______________________________

              12

              13            4. Do you find by a preponderance of the evidence that Defendants infringed Plaintiff’s

              14         “TECHSHOP” service marks by using the name “TechShop 2.0” in commerce in the United

              15         States intentionally (willfully), knowing it was an infringement?

              16                                YES ____                      NO ____

              17                        If you answered “NO” to Question 4, go to Question 6.

              18                        If you answered “YES” to Question 4, go to Question 5(A).

              19
              20            5 (A). Do you find by a preponderance of the evidence that Defendants earned any profits
              21         attributable to Defendants’ infringing use of the name TechShop 2.0 in commerce in the United
              22         States without Plaintiff’s consent?
              23                                YES ____                      NO ____
              24                        If you answered “NO” to Question 5(A), go to Question 6.
              25                        If you answered “YES” to Question 5(A), go to Question 5(B).
              26

              27

              28

                                                                        -2-          Case No. 4:118-CV-01044-HSG (JCS)
08876-00001/10810266.1                                  DEFENDANTS' AND COUNTERCLAIMANTS’ PROPOSED VERDICT FORM
                             Case 4:18-cv-01044-HSG Document 151 Filed 04/16/19 Page 4 of 8



               1              5 (B). What amount of Defendants’ profits that are not included in the amount you answered

               2         for Question 3(B) do you find are attributable to Defendants’ infringing use of the name

               3         “TechShop 2.0” in commerce the United States without Plaintiff’s consent?

               4                                   $ ______________________________

               5

               6             PLAINTIFF’S CLAIMS BASED ON DEFENDANTS’ USE OF “THESHOP.BUILD”1

               7              6. Do you find by a preponderance of the evidence that Defendants infringed Plaintiff’s

               8         “TECHSHOP” service marks by using the name “TheShop.Build” in commerce the United
               9         States?
              10
                                                   YES ____                          NO ____
              11
                                          If you answered “NO” to Question 6, go to Question 10.
              12
                                          If you answered “YES” to Question 6, go to Question 7(A).
              13

              14
                              7 (A). Do you find by a preponderance of the evidence that Plaintiff actually lost any
              15
                         reasonable royalties as a result of Defendants’ infringing use of the name “TheShop.Build” in
              16
                         commerce in the United States?
              17
                                                   YES ____                          NO ____
              18
                                          If you answered “NO” to Question 7(A), go to Question 8.
              19
                                          If you answered “YES” to Question 7(A), go to Question 7(B).
              20

              21
                              7 (B). What amount of reasonable royalties do you find that Plaintiff actually lost as a result
              22
                         of Defendants’ infringing use of the name “TheShop.Build” in commerce in the United States?
              23
                         Do not include any amounts here that you included in your response to Question 3(B) for
              24
                         TechShop 2.0.
              25
                                                    $ ______________________________
              26

              27         1
                           As set forth in Defendants’ Motion in Limine No. 1, Defendants object to Plaintiff pursuing a theory of
                         infringement based on TheShop.Build. To the extent the Court grants Defendants’ motion, then the questions
              28         relating to TheShop.Build should be removed.


                                                                          -3-          Case No. 4:118-CV-01044-HSG (JCS)
08876-00001/10810266.1                                    DEFENDANTS' AND COUNTERCLAIMANTS’ PROPOSED VERDICT FORM
                           Case 4:18-cv-01044-HSG Document 151 Filed 04/16/19 Page 5 of 8



               1

               2            8. Do you find by a preponderance of the evidence that Defendants infringed Plaintiff’s

               3         “TECHSHOP” service marks by using the name “TheShop.Build” in commerce in the United

               4         States intentionally (willfully), knowing it was an infringement?

               5                                 YES ____                     NO ____

               6                          If you answered “NO” to Question 8, go to Question 10.

               7                          If you answered “YES” to Question 8, go to Question 9(A).

               8

               9            9 (A). Do you find by a preponderance of the evidence that Defendants earned any profits
              10         attributable to Defendants’ infringing use of the name “TheShop.Build” in commerce in the

              11         United States?

              12                                 YES ____                     NO ____

              13                          If you answered “NO” to Question 9(A), go to Question 10.

              14                          If you answered “YES” to Question 9(A), go to Question 9(B).

              15

              16             9 (B). What amount of Defendants’ profits that are not included in the amount you answered

              17         for Question 7(B) do you find are attributable to Defendants’ infringing use of the name

              18         “TheShop.Build”? Do not include any amounts here that you included in your response to

              19         Question 5(B) for TechShop 2.0.
              20                                 $ ______________________________

              21

              22

              23

              24

              25

              26

              27

              28

                                                                       -4-          Case No. 4:118-CV-01044-HSG (JCS)
08876-00001/10810266.1                                 DEFENDANTS' AND COUNTERCLAIMANTS’ PROPOSED VERDICT FORM
                           Case 4:18-cv-01044-HSG Document 151 Filed 04/16/19 Page 6 of 8



               1
                         DEFENDANTS’ COUNTERCLAIMS
               2
                                 10.   Do you find by a preponderance of evidence that TechShop fraudulently induced
               3
                         Defendant Dan Rasure to pay some of Plaintiff’s expenses and taxes?
               4
                                               YES ____                    NO ____
               5

               6
                                 11.   If you answered “YES” to Question 10, what amount did Plaintiff fraudulently
               7
                         induce Defendant Dan Rasure to pay?
               8
                                               $ ______________________________
               9
              10
                                 12.   What amount of damages, if any, do you find that Defendants suffered as a result
              11
                         of wrongful conduct of Plaintiff?
              12
                                               $ ______________________________
              13

              14
                                 13.   Do you find that Defendants should be awarded punitive damages for Plaintiff’s
              15
                         conduct?
              16
                                               YES ____                    NO ____
              17

              18
                                 14.   If you answered “YES” to Question 13, what amount of punitive damages do you
              19
                         award Defendants?
              20
                                               $ ______________________________
              21

              22

              23

              24
                         Signed: ______________________
              25

              26
                         Date:    ______________________
              27

              28

                                                                     -5-          Case No. 4:118-CV-01044-HSG (JCS)
08876-00001/10810266.1                               DEFENDANTS' AND COUNTERCLAIMANTS’ PROPOSED VERDICT FORM
                             Case 4:18-cv-01044-HSG Document 151 Filed 04/16/19 Page 7 of 8



               1         Defendant’s Statement Regarding Proposed Verdict Form

               2                 Defendants’ Proposed Verdict Form properly addresses all of Plaintiff’s infringement

               3         claims and Defendants’ fraud counterclaim. Defendants’ Questions proceed in a logical manner

               4         and follow the governing authorities.

               5                 Plaintiff’s Proposed Verdict Form is defective on its face for many reasons. (1) Plaintiff

               6         refuses to abide by the Court’s March 20, 2019 Order (Dkt. 110) that Defendant Dan Rasure’s

               7         fraud counterclaim was adequately pleaded and remains in the case. (See Plaintiff’s Proposed

               8         Verdict, page 4, fn. 1 and page 5, lines 23-24.) (2) Plaintiff’s Verdict Form merges its separate

               9         claims as to TechShop 2.0 and TheShop.Build into a single infringement claim. (See Plaintiff’s

              10         Questions 4, 7-8.) Defendants’ activities with respect to TechShop 2.0 and The Shop.Build are

              11         different, occurred during different time periods and should be addressed separately by the jury.2

              12         (3) Plaintiff’s Questions 14-21 fragmentize Defendants’ fraud claim into subparts, which will

              13         invite jury confusion and an internally inconsistent verdict. If that were to happen, additional

              14         deliberations will be required or even a new trial. See Fed. R. Civ. P. Rule 49(b)(4). (4)

              15         Regarding Plaintiff’s claim for Defendants’ alleged profits, the Ninth Circuit has definitively held

              16         that a threshold showing of “willfulness” is required. Stone Creek v. Omnia Italian Design, 875

              17         F.3d 426, 440, 442 (9th Cir. 2017) (“[W]illfulness remains a prerequisite for awarding a

              18         defendant's profits.”). Plaintiff ignores this standard. (See Plaintiff’s Questions 9, 10.) (5)

              19         Plaintiff’s Proposed Verdict form ignores Defendants’ claim for punitive damages. (6) Plaintiff’s

              20         Questions 11 -13 break out “gross revenues,” on the one hand, and “expenses and production

              21         costs,” on the other. This is a daunting accounting task for any jury to undertake. The jury

              22         should consider, in accordance with the Court’s final instructions, the amount, if any, Plaintiff is

              23         entitled to for Defendants’ alleged profits. Plaintiff’s Proposed Verdict Form never asks the jury

              24         for that answer. Defendants’ Questions 5(A) and 5(B) (for the TechShop 2.0 claim) and

              25         Questions 7(A) and 7(B) (for TheShop.Build claim) ask those precise questions.

              26

              27         2
                           While Defendants have requested that the Court order that TheShop.Build is not properly in the case (see Motion in
                         Limine No. 1 (Dkt. __), pending the Court’s ruling, Defendants’ Proposed Verdict Form addresses TheShop.Build
              28         infringement claim in a separate and distinct manner. See Defendants’ Questions 6 – 9(B).


                                                                           -6-          Case No. 4:118-CV-01044-HSG (JCS)
08876-00001/10810266.1                                     DEFENDANTS' AND COUNTERCLAIMANTS’ PROPOSED VERDICT FORM
                          Case 4:18-cv-01044-HSG Document 151 Filed 04/16/19 Page 8 of 8



               1         DATED: April 16, 2019
               2                                              By       /s/ Andrea Pallios Roberts
               3                                                Ann McFarland Draper (Bar No. 065669)
                                                                courts@draperlaw.net
               4                                                Draper Law Offices
                                                                75 Broadway, Suite 202
               5                                                San Francisco, California 94111
                                                                Telephone: (415) 989-5620
               6
                                                                 QUINN EMANUEL URQUHART &
               7                                                 SULLIVAN, LLP
                                                                 Kevin P.B. Johnson (Bar No. 177129)
               8                                                 kevinjohnson@quinnemanuel.com
                                                                 Andrea Pallios Roberts (Bar No. 228128)
               9                                                 andreaproberts@quinnemanuel.com
                                                                 555 Twin Dolphin Drive, 5th Floor
              10                                                 Redwood Shores, California 94065-2139
                                                                 Telephone:    (650) 801-5000
              11                                                 Facsimile:    (650) 801-5100

              12                                                 Ed DeFranco (Bar No. 165596)
                                                                 eddefranco@quinnemanuel.com
              13                                                 51 Madison Avenue, 22nd Floor
                                                                 New York, NY 10010
              14                                                 Telephone:   (212) 849-7000
                                                                 Facsimile:   (212) 849-7100
              15
                                                                 John E. Nathan (Pro Hac Vice)
              16                                                 jnathan155@yahoo.com
                                                                 John E. Nathan LLC
              17                                                 1175 Park Avenue
                                                                 New York, NY 10128
              18                                                 Telephone:    (917) 960-1667
              19                                                 Attorneys for Defendants and Counterclaimants
              20

              21

              22

              23

              24

              25

              26

              27

              28

                                                                 -7-          Case No. 4:118-CV-01044-HSG (JCS)
08876-00001/10810266.1                           DEFENDANTS' AND COUNTERCLAIMANTS’ PROPOSED VERDICT FORM
